Exhibit 10.1

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

AMENDMENT NO. 2 TO THE EMPLOYMENT AGREEMENT (this “Amendment”) made as of
December 12, 2013 by and between GRIFFON CORPORATION, a Delaware corporation
(hereinafter “Griffon”) and RONALD J. KRAMER (hereinafter “Kramer”).

WITNESSETH:

WHEREAS, Griffon and Kramer entered into an Employment Agreement dated as of
March 16, 2008, which Employment Agreement was amended pursuant to that certain
Amendment No. 1 to Employment Agreement entered into between Griffon and Kramer
as of February 3, 2011 (hereinafter the “Employment Agreement”);

NOW, THEREFORE, the parties hereto agree to amend the Employment agreement as
follows, effective as of the date hereof:

1.Section 3(b) shall be deleted in its entirety.

2.Section 3(c) shall be renamed as Section 3(b) and shall be amended such that
it reads as follows:

Salary Increase. Kramer’s Salary shall be reviewed annually for possible
increases (but not decreases). Any amount to which Kramer’s Salary is increased,
as provided in this Section 3(b) or otherwise, shall not thereafter be reduced
without his prior written consent.

 

The parties hereby agree that except as specifically provided in and modified by
this Amendment, the Employment Agreement is in all other respects hereby
ratified and confirmed.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

  GRIFFON CORPORATION         By:    /s/ Seth L. Kaplan     Name: Seth L. Kaplan
    Title: Senior Vice President                          /s/ Ronald J. Kramer  
  Ronald J. Kramer

 

 



--------------------------------------------------------------------------------

 

